Exhibit 12.1 Providence Service Corporation Ratio of Earnings to Fixed Charges For the Years Ended December 31, (in thousands, except ratios) Earnings: Pre-tax income (loss) from continuing operations before adjustment for loss from equity investee $ ) $ 19,730 $ 32,800 $ 876 $ 8,409 Add: Fixed charges 12,818 12,330 20,900 26,739 25,277 Less: Noncontrolling interest in pre-tax income (loss) of subsidiaries that have not incurred fixed charges - - - ) ) Earnings $ 10,950 $ 32,060 $ 53,700 $ 28,117 $ 35,768 Fixed charges: Interest expense $ 7,636 $ 7,032 $ 10,424 $ 2,456 $ 1,767 Interest element of rentals 5,182 5,298 10,476 20,348 19,091 Preferred dividend - - - 3,935 4,419 Fixed charges $ 12,818 $ 12,330 $ 20,900 $ 26,739 $ 25,277 Ratio of earnings to fixed charges 0.85 2.60 2.57 1.05 1.42
